TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JUNE 26, 2014



                                     NO. 03-13-00448-CV


                      Greg Fullmer and Melanie A. Rocha, Appellants

                                               v.

                            360 Mortgage Group, LLC, Appellee




         APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
   DISMISSED ON APPELLANTS’ MOTIONS -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on June 24, 2013. Appellants have

filed motions to dismiss the appeal, and having considered the motions, the Court agrees that the

motions should be granted. Therefore, the Court grants the motions and dismisses the appeal.

Each party shall pay the costs of appeal incurred by that party, both in this Court and the court

below.